Citation Nr: 0930214	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-35 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
January 1983 and from February 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in 
August 2007.  A transcript of the hearing is associated with 
the Veteran's claims folder.

When this case was most recently before the Board in April 
2008, it was remanded in part and decided in part.  It has 
since returned to the Board for further appellate action.  


FINDING OF FACT

The evidence demonstrates that the Veteran has level I 
hearing in the right ear and level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.85, 4.86, Diagnostic Code 6100 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board notes that this appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Nevertheless, the record reflects that the originating agency 
provided the Veteran with the notice required under the VCAA 
by letters mailed in May 2004 and October 2006.  Although the 
Veteran was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sought 
until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Following the provision of the required notice 
and the completion of all indicated development of the 
record, the RO readjudicated the Veteran's claim in January 
2009.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
(A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had VCAA notice been provided before the initial adjudication 
of the claim.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

The Board has considered the Veteran's contention that the VA 
examinations provided in response to his claim were 
inadequate and did not fully and accurately reflect the 
extent of his hearing loss.  The Board notes that the April 
2008 remand and the resulting additional VA audiology 
examination that was obtained in November 2008 were in large 
part a response to these contentions.  However, the 
examination reports indicate that the examiners obtained the 
pertinent history from the Veteran and that the Veteran's 
claims file was available and reviewed.  In addition, the 
reports reflect that the Veteran's complaints were recorded 
and that the examinations were thorough, recording the 
Veteran's puretone threshold values and Maryland CNC word 
list speech recognition scores for both ears.  Though the 
Veteran alleges that the examinations did not reflect the 
true level of his hearing loss, and yielded "totally 
different" results than the examinations conducted in 
service, the post-service VA examinations were conducted in 
accordance with VA regulations regarding hearing loss.  In 
the Board's opinion, the examination reports are adequate for 
adjudication purposes.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R.         § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R.       § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The Veteran was granted service connection for bilateral 
hearing loss in a November 2004 rating decision, and was 
assigned a noncompensable disability rating.  The Veteran 
appeals this initial evaluation, claiming that his testing 
and records clearly show substantial hearing loss related to 
service.  He particularly emphasizes that his hearing loss 
has required the use of hearing aids.

The Veteran was first afforded a VA audiology exam in June 
2004.  On this examination, puretone thresholds in decibels 
(db) for the four frequencies used for VA evaluation were as 
follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       20            25           25            
35             26
Left                         25            30           40            
30             31

The Veteran's speech discrimination scores were 96 percent in 
the right and 98 percent in the left ear.  Applying the 
puretone threshold averages and speech discrimination scores 
results in a designation of level I for the right ear and 
level I in the left ear.  See 38 C.F.R § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
disability rating.

The Veteran was afforded a VA audiology exam in August 2006.  
On this examination, puretone thresholds in decibels (db) for 
the four frequencies used for VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       25            30           35            
45             34
Left                         25            30           35            
30             30

The Veteran's speech discrimination scores were 96 percent in 
the right and left ear.  Applying the puretone threshold 
averages and speech discrimination scores results in a 
designation of level I for the right ear and level I in the 
left ear.  See 38 C.F.R    § 4.85, Table VI.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 again produces a noncompensable disability 
rating.

The Veteran was afforded a final VA audiology exam in 
November 2008.  On this examination, puretone thresholds in 
decibels (db) for the four frequencies used for VA evaluation 
were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       30            30           35            
40             34
Left                         20            35           45            
40             35

The Veteran's speech discrimination scores were 94 percent in 
the right and left ear.  Applying the puretone threshold 
averages and speech discrimination scores results in a 
designation of level I for the right ear and level I in the 
left ear.  See 38 C.F.R    § 4.85, Table VI.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 also produces a noncompensable disability 
rating.

VA outpatient treatment records indicate that the Veteran was 
seen for audiological testing to determine whether his 
hearing loss necessitated hearing aids.  Testing from June 
2004 demonstrated that the Veteran had mild sensorineural 
bilateral hearing loss, but that he did not meet the criteria 
for hearing aids.  Further VA outpatient records evidence 
that the Veteran purchased hearing aids on his own, and 
records from the Capital Hearing Services show that the 
Veteran purchased hearing aids in September 2004.  In a 
January 2006 entry in the Veteran's VA outpatient records, 
the examiner continued to note that the Veteran did not meet 
the criteria for hearing aids and questioned their usefulness 
in the Veteran's case.

The Board has considered the Veteran's various statements, 
including his August 2007 Board hearing testimony, that he 
experiences severe hearing loss that requires the use of 
hearing aids and impacts his ability to communicate with 
others.  However, the Board is bound by the provisions of the 
rating schedule and VA regulations in assigning a disability 
rating.  The rating schedule for hearing loss is quite 
specific in the type of testing that must be conducted and 
the ranges of test results that correspond with a particular 
rating.  The testing that was conducted in accordance with VA 
regulations establishes the Veteran's hearing loss is not of 
the degree of impairment necessary for a compensable rating.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment; 
however, they do not apply in the Veteran's case.  
Specifically, each of the pure tone thresholds at the four 
specified frequencies is not 55 dB or more.  In addition, the 
puretone threshold is not 70 decibels or more at 2,000 hertz.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable disability rating.  In 
so concluding, the Board acknowledges the obvious sincerity 
of the Veteran in pursuing a higher rating.  The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than on such factors.  Based on the evidence 
of record, a higher rating is not in order.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


